Citation Nr: 0942851	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-17 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1955 to July 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.



FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
Veteran's bilateral hearing loss is related to service.

2.  The competent evidence does not demonstrate that the 
Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2. Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A.    §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in October 2007 and January 2008 that 
fully addressed all notice elements and were sent prior to 
the initial RO decision in this matter.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The Veteran was also generally advised of how 
disability ratings and effective dates would be assigned, if 
service connection was granted.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA outpatient treatment records.  The Veteran was 
afforded a VA medical examination in November 2007.  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

In general, service connection requires: (1) medical, or 
other competent evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical or other competent evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic diseases, including arthritis and 
sensorineural hearing loss, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends to have current hearing loss and 
tinnitus as a result of in-service exposure to aircraft 
engines.

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

Service treatment records (STRs) fail to show treatment or 
complaint of hearing loss or tinnitus in service.  The 
enlistment examination, dated July 1955, shows a whisper test 
at 15/15.  The Report of Medical History, completed by the 
Veteran, fails to document treatment or complaints of hearing 
loss or tinnitus.  The separation examination dated June 1959 
shows whisper test results at 15/15 bilaterally.  The Report 
of Medical History, also dated June 1959, does indicate ear, 
nose, or throat trouble, but does not specifically show any 
complaints of hearing loss or tinnitus. 

Following separation from active service, the first evidence 
of complaint or treatment of hearing loss and tinnitus is in 
a VA outpatient treatment record dated January 2003.  This 
record shows that the Veteran complained of tinnitus of 15 to 
20 years' duration.  He also complained of mild hearing loss 
in that same report.

VA audiologic testing in July 2003 demonstrated impaired 
hearing meeting the criteria under 38 C.F.R. § 3.385 as to 
the right ear.  The left ear also had clinical hearing loss, 
though not to the level recognized by VA for compensation 
purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
[the threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.]  The diagnosis was mild to moderate high frequency 
sensorineural hearing loss.

In November 2007, the Veteran underwent a VA audiology 
examination.  The Veteran reported serving as an aircraft 
mechanic working on propeller-driven aircraft during service.  
He denied use of hearing protection.  Subsequent to service, 
the Veteran worked in a manufacturing plant making 
electronics.  He stated that he worked on an assembly line on 
and off for several years and that hearing protection was not 
provided.  The Veteran denied recreational shooting or 
hunting.

Audiologic testing measured pure tone thresholds in the right 
ear at 500, 1000, 2000, 3000, and 4000 Hertz of 10, 25, 25, 
30, and 45 decibels, respectively.  Pure tone thresholds 
measured in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz were 15, 15, 20, 45, and 35 decibels, respectively.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 100 percent in the left ear.  
The diagnosis was mild to moderate high frequency 
sensorineural hearing loss and tinnitus bilaterally.

The examiner stated that his review of the claims file failed 
to show that hearing loss or tinnitus occurring during 
service, but he indicated that STRs were not available.  He 
stated that he consulted with a senior audiologist and they 
both concurred that there would be only a remote possibility, 
at best, that hearing loss might have been incurred while on 
active duty.  He stated that the Veteran's current 
audiometric thresholds are very compatible with his current 
age and would certainly appear no worse than what one would 
expect in a 70 year old individual.  He said that the Veteran 
separated from service over 50 years ago and was not in 
combat, and that it is the joint opinion that the Veteran's 
current hearing loss and tinnitus is less likely than not 
related to military noise exposure or acoustic trauma.

In January 2008, the same VA examiner provided an addendum to 
his November 2007 examination report.  The examiner stated 
that the Veteran's STRs were made available to him and that 
they were negative for treatment or complaint of hearing loss 
and tinnitus.  At separation from service, the Veteran had 
normal hearing and no complaints of hearing loss or tinnitus.  
He stated that based upon the additional information, his 
original assessment remains unchanged and provided the same 
opinion from the November 2007 examination report.

In his substantive appeal, the Veteran argues he is entitled 
to service connection for bilateral hearing loss and tinnitus 
because he was an aircraft engine mechanic in service and was 
consistently exposed to prolonged loud noises.  He argues 
that just because his records do not show treatment of his 
disabilities in service does not mean that his disabilities 
did not have onset during active service.  He further 
indicated that he reported his hearing problem to his primary 
care physician at VAMC in 2003 or 2004, who then ordered a 
hearing evaluation.  The Veteran said the testing showed 
sensorineural hearing loss which was possibly caused by 
acoustic trauma during active duty.  He also argues that 
because the VA examiner did not say his disability was 100 
percent not related to military noise exposure, that the 
current medical opinion remotely links his disabilities to 
military service.  Thus, service connection should be 
granted.

The Board has considered all of the evidence, including the 
Veteran's statements, and finds that service connection for 
bilateral hearing loss and tinnitus is not warranted.  The 
Veteran is correct in observing that disabilities diagnosed 
after service can be afforded service connection.  Indeed, 38 
C.F.R. § 3.303(d) provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  However, in the 
Veteran's case, the medical evidence does not establish that 
the Veteran's bilateral hearing loss and tinnitus were 
incurred in or a result of active service.  The Veteran 
refers to a VA opinion from 2003 or 2004 which indicates a 
relationship between his current hearing loss and service.  
Of record is an audiometric evaluation dated July 2003; 
however, the VA physician did not provide an opinion 
regarding the etiology of the Veteran's disabilities.  Thus, 
the Veteran's allegation is not supported by the evidence.  

In addition, the STRs are negative for treatment of the 
disabilities.  The separation examination showed normal 
testing.  The first indication of a hearing loss or tinnitus 
disability is dated January 2003, more than 40 years after 
service, at which time the Veteran said he had suffered 
tinnitus for 15 to 20 years, placing the onset at more than 
20 years after service.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claims.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

It is recognized that the Veteran is competent to report his 
observable symptoms of hearing loss.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, in this case, to the 
extent that the Veteran is contending to have experienced 
continuous hearing loss since active service, such statements 
are not deemed credible.  Indeed, he explicitly reported only 
a 15 to 20 year history of hearing loss in the 2003 
outpatient records.  Because that information was provided in 
the course of seeking medical treatment it is found to be 
highly probative and such statement is evidence against the 
claim.  Moreover, if his symptoms of hearing loss had begun 
as early as 1959, it would be reasonable to expect that a 
claim would have been raised much earlier than 2007.
For these reasons, continuity of symptomatology is not here 
established, either by the documented clinical records or 
through the Veteran's own statements.  

The VA examiner stated that the Veteran's current audiometric 
thresholds are very compatible with his current age, that he 
separated from service over 50 years ago and was not in 
combat, and that it is his opinion that the Veteran's current 
hearing loss and tinnitus are less likely than not related to 
military noise exposure or acoustic trauma.  The examiner's 
opinion is based upon a full review of the evidence and a 
comprehensive examination.  Thus, it is found to be probative 
evidence against the claim.  Moreover, the examiner's mention 
of a "remote possibility" that the Veteran's hearing loss 
could relate to service was offered in November 2007, before 
review of the record.  In any event, such remark does not 
justify a grant of service connection, despite the Veteran's 
suggestion to the contrary.  Indeed, for an allowance to be 
warranted, the evidence must be at least in a state of 
relative equipoise (or, put another way, the evidence must be 
at least 50-50 for and against the claim).  Thus, to say that 
there is a "remote possibility" of a relationship between 
hearing loss and active service is far different from saying 
it is "at least at likely as not" related to service.  No 
competent medical opinion of record makes a causal 
relationship under that higher standard.

Based upon the totality of the evidence, the Board finds that 
service connection for bilateral hearing loss and tinnitus is 
not warranted.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


